Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 11-19 are currently pending in the present application.
Claims 1, 6-7, 11, 13 are currently amended; claims 2-5, 8-9, 12, and 14-19 are original; and claims 10 and 20 have been canceled by the applicant.
Response to Amendment
The amendment dated 08 June 2022 has been entered into the record.
Information Disclosure Statement
The information disclosure statement submitted on 08 June 2022 was considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1.  A light emitting diode display, comprising a first panel, the first panel comprising: a first layer having a substrate; a second layer having a plurality of pixel circuits disposed on a first surface of the substrate; a plurality of light emitting diodes electrically connected to the plurality of pixel circuits; and a driver circuit communicatively coupled to the plurality of pixel circuits by at least one electrically conductive via traveling through the first layer; an edge of the first panel having a first non-emitting space having a length less than a length of a second non-emitting space within the first panel. wherein the at least one electrically conductive via are at least one-pixel distance from the edge of the first panel.
Allowable Subject Matter
Claims 1-9 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 11, the prior art of record, alone or in combination, does not explicitly disclose or suggest that the through hole via is at least one-pixel distance from an edge of the light emitting diode display, in combination with the remaining claim limitations.
Regarding claims 2-9 and 12-19, because they depend upon either claim 1 or claim 11, they are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871